DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on December 03, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 discloses “wherein the lens system provides a 35 mm equivalent focal length in the range of 50-95mm….”. The claim is not clear whether the lens system equivalent focal length is 35 mm or it is in the range between 50 and 85 mm.   Appropriate correction required. 
	Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from claim 21. 
                                                   Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
               A person shall be entitled to a patent unless –

        (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3. Claims 35, 37, 39,40  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mercado (US Pub. No.: US 2015/0253647 A1).
	Regarding claim 35, Mercado discloses a camera (Para 63; compact camera 
including a folded lens system), comprising:
        a photosensor (Para 63; The lens system 110 forms an image at the surface of a photosensor 120.) configured to capture light projected onto a surface of the photosensor; and
    a folded lens system (Para 63; compact camera including a folded lens system that includes refractive lens elements and a light path folding element that acts to fold or change the direction of the optical path) configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor, 
    wherein the lens system comprises five refractive lens elements (Para 63; five lens element) arranged along a folded optical axis of the camera from an object side to an image side (Fig. 1A; Para 63; Lens system 110 includes five lens elements (101-105) with refractive power. Arranged along an optical axis AX of the camera 100 from an object side (AX1) to an image side (AX2) are an aperture stop AS)  and a light folding element  (Para 63; prism 140; wherein FIg.1A shows that prism 140 is located between lens element L1 and lens element L3 ) located between a first  ( Para 63,68; lens element L1) and second lens element  (Para 63,68; lens element L3) from the object side and configured to redirect light from a first axis onto a second axis;
  wherein the first lens element  (Para 68; lens element L1) and a fifth lens element  (Para 68; lens element L4) of the five refractive lens elements are formed of optical materials with Abbe number Vd > 40 (  Para 68; the lens element L1 may be composed of a glass material having refractive index 1.603 and Abbe number of 65.4; L4 may be composed of a plastic material having refractive index of 1.544 and Abbe number of V1=56.1 ) , and the second lens element (Para 68; lens element L3)  is formed of an optical material with Abbe number Vd <35 (Para 68; the lens elements L3 and L5 may be composed of a plastic material with refractive index of 1.632 and Abbe number V2=23.3. ) .
	Regarding claim 37, Mercado discloses the camera as recited in claim 35, wherein the photosensor is configured to move on one or more axes relative to the lens system to adjust focus of the camera (Para 71; the photosensor 120 may be moved relative to the lens system 110/IR filter, for focusing an object scene from infinity to near distance (&lt;1 meter) at the photosensor 120.).
	Regarding claim 39, Mercado discloses a device (Para 15; compact camera), comprising:
one or more processors (Fig. 22; Claim 24, Para 38; one or more processors);
one or more cameras (Para 46; camera includes at least a folded lens system and a photosensor); and
a memory (Para 132; system memory) comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras;
wherein at least one of the one or more cameras is a camera comprising:
a photosensor (Para 46; photosensor may be CCD or CMOS) configured to capture light projected onto a surface of the photosensor; and
a folded lens system (Fig. 1A; Para 63; a folded lens system that includes refractive lens elements and a light path folding element that acts to fold or change the direction of the optical path.) configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor, 
wherein the lens system comprises five refractive lens elements (Para 63; five lens element) arranged along a folded optical axis of the camera from an object side to an image side  (Fig. 1A; Para 63; Lens system 110 includes five lens elements (101-105) with refractive power. Arranged along an optical axis AX of the camera 100 from an object side (AX1) to an image side (AX2) are an aperture stop AS) and a light folding element (Para 63; prism 140; wherein FIg.1A shows that prism 140 is located between lens element L1 and lens element L3) located between a first (Para 63,68; lens element L1 )  and second lens element  (Para 63,68; lens element L3) from the object side and configured to redirect light from a first axis onto a second axis (Fig. 1A; Para 63; Lens system 110 includes five lens elements (101-105) with refractive power. Arranged along an optical axis AX of the camera 100 from an object side (AX1) to an image side (AX2) are an aperture stop AS. The lens system 110 forms an image at the surface of a photosensor 120);
        wherein the first lens element  (Para 68; lens element L1) and a fifth lens element (Para 68; lens element L4) of the five refractive lens elements are formed of optical materials with Abbe number Vd > 40 (Para 68; the lens element L1 may be composed of a glass material having refractive index 1.603 and Abbe number of 65.4; L4 may be composed of a plastic material having refractive index of 1.544 and Abbe number of V1=56.1 ) and the second lens element (Para 68; lens element L3) is formed of an optical material with Abbe number Vd < 35 (Para 68; the lens elements L3 and L5 may be composed of a plastic material with refractive index of 1.632 and Abbe number V2=23.3.).
	Regarding claim 40, Mercado discloses the lens system further comprises at least one aperture stop located between a front vertex of the lens system and the light folding element (FIg.1A; Para 64; An aperture stop AS, which may for example be located at the front surface of lens element L1, determines the entrance pupil of the lens system 110.).


Allowable Subject Matter
Claims 36,38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter:
     Regarding claim 36, none of the prior art discloses “wherein effective focal length of the lens system is within a range of 5.5 millimeters to 11 millimeters, and wherein the photosensor is between 4 millimeters and 8 millimeters in a diagonal dimension” in combination of limitation disclosed in its base claim. 
     Regarding claim 38, none of the prior art discloses “wherein Z-height of the folded lens system measured from a front vertex of the lens system to a rear vertex of the folding element is less than 6.5 mm” in combination of limitation disclosed in its base claim. 
            
Claim 21-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

       Regarding claim 21, prior art on record Mercado (US Pub. No.: US 2015/0253647 A1) discloses a lens system (Para 63; compact camera 
including a folded lens system), comprising:
        a lens system (Para 63; folded lens system include five lens elements), comprising: 
a plurality of elements  ( Para 86-89; lens elements and fold mirror) arranged along a folded optical axis of the lens system, wherein the plurality of elements includes, in order along the folded optical axis from an object side to an image side:
a first lens element (Fig. 1A; lens element 101; convex object-side surface) on a first portion of the folded optical axis having a convex object-side surface in a paraxial region;
a light folding element (Para 65; prism 140) configured to redirect light from the first lens element to a second portion of the folded optical axis ; a second lens element on the second portion of the folded optical axis ( Para 63; lens element 102) ;
a third lens element (Para 63; lens element 103) on the second portion of the folded optical axis;
a fourth lens element (Para 63; lens element 104) on the second portion of the folded optical axis; and
a fifth lens element (Para 63; lens element 105) on the second portion of the folded optical axis.
	However, none of the prior art discloses “a third lens element on the second portion of the folded optical axis having a convex object-side surface in the paraxial region; wherein the lens system provides a 35 mm equivalent focal length in the range of 50 – 85 mm and less than 6.5 mm of Z-height measured from a front vertex of the lens system to a rear vertex of the light folding element” in combination with other limitation in the claim. 
Claims 22-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696